Order entered January 24, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-20-00024-CV

                     IN RE JOSHUA LAPAUL WALTON, Relator

               Original Proceeding from the 256th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DF-15-19709

                                         ORDER
                   Before Justices Schenck, Partida-Kipness, and Nowell

      Based on the Court’s opinion of this date, we DISMISS this original proceeding.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE